           Case 19-22410        Doc 2     Filed 03/22/19         Entered 03/22/19 13:09:37              Desc Main
                                             Document            Page 1 of 2
Plan/                                UNITED STATES BANKRUPTCY COURT
                                      WESTERN DISTRICT OF TENNESSEE

In Re: Dwight Cornelius Jordan                                           Chapter 13
                                                                         Case No.
Debtor.


                                                    Chapter 13 Plan


Address:        Debtor 2530 Persing Avenue, Memphis, TN 38112

Plan Payment:

Debtor Shall Pay: $331.00 Monthly                                        By:        ( x ) Direct Pay Self Employed
   Or by: ( ) Payroll Deduction

1. This Plan [Rule 3015.1 Notice]:
   (A) Contains a Non-standard Provision [See provision 19].                                               (X) Yes1 ( )   No
   (B) Limits the Amount of a Secured Claim Based on a Valuation of the Collateral for the Claim (X) Yes2 ( )             No
       [See provisions 7 and 8].
   (C) Avoids a Security Interest or Lien. [See provision 12].                                             (X) Yes3 ( )   No

2. Administrative Expenses: Pay Filing Fee and Debtor Attorney's Fee Pursuant to Confirmation Order.
3. Auto Insurance:    ( ) Included in Plan    Or (x) Not Included in Plan if proof provided by Debtor
4. Domestic Support Paid By: ( ) Debtor Directly ( ) Wage Assignment ( ) Trustee To:                  Monthly Pmt.
   CCSRU                             ongoing payment begins Valerie McKellar                                $0.00
                                                                  Approximate arrearage          $1,000.00            $17.00
                                                                                                 (partial)
                                      ongoing payment begins
                                                                  Approximate arrearage

5. Priority Claims:                                                                                             Monthly Pmt.
    TN. Dept. of Revenue                                             Amount                       $3,000.00          $50.00
                                                                     Amount

6. Home Mortgage Claims:       ( ) Paid Directly by Debtor or ( ) Paid by Trustee To:                           Monthly Pmt.
                                      ongoing payment begins
                                      Approximate arrearage                         Interest
                                      ongoing payment begins
                                      Approximate arrearage                         Interest

7. Secured Claims [Retain Lien 11 U.S.C. §1325 (a)(5)]:          Collateral Value              Interest Rate   Monthly Pmnt.
@1 Ace Cash Express                                                       $600.00                    0.00%            $13.00
@2 Cash N Dash                                                            $800.00                    0.00%            $17.00
           Case 19-22410          Doc 2    Filed 03/22/19         Entered 03/22/19 13:09:37                 Desc Main
                                              Document            Page 2 of 2
8. Secured Automobile Claims for Debt Incurred Within 910 Days of Filing, and Other Secured Claims for Debt
   Incurred Within One Year of Filing [Retain Lien 11 U.S.C. §1325 (a)(5)]:
                                                                   Collateral Value            Interest Rate      Monthly Pmnt.
@3
@4

9. Secured Claims for Which Collateral Will Be Surrendered; Stay Is Terminated Upon Confirmation for the Limited
   Purpose of Gaining Possession and Commercially Reasonable Disposal of Collateral:
                                    Collateral
                                        Collateral

10. Special Class Unsecured Claims:                                Collateral Value           Interest Rate       Monthly Pmnt.
      Blues City Properties                                               $2,318.00                       0.00%               $39.00
      City Court Clerk                                                      $764.00                       0.00%               $13.00
      General Sessions Court Clerk                                        $3,542.92                       0.00%               $60.00
      Tennessee Dept. of Safety                                           $1,042.00                       0.00%               $18.00

11. Student Loan Claims and Other Long Term Claims:
                                                            ( ) Not Provided For         ( ) General Unsecured Creditor
                                                            ( ) Not Provided For         ( ) General Unsecured Creditor

12. The Judicial Liens or Non-possessory, Non-purchase Money Security Interests Held by the Following Creditors Are
    Avoided to the Extent Allowable Pursuant to 11 U.S.C. §522(f):
@5 Tower Loan (protect CM)

13. Absent a Specific Court Order Otherwise, All Timely Filed Claims, Other than Those Specifically Provided for
    Above, Shall Be Paid as General Unsecured Claims.

14. Estimated Total General Unsecured Claims:                 .

15. The Percentage to Be Paid to Non-priority, General Unsecured Claims Is:    ( )                          ;
    Or (X) Trustee Shall Determine the Percentage to Be Paid after Passage of Final Bar Date.

16. This Plan Assumes or Rejects Executory Contracts:
     Blues City Properties                                         (X) Assume         ( ) Reject
                                                                   ( ) Assume         ( ) Reject

17. Completion:     Plan shall be completed upon payment of the above, approximately 60 months.

18. Failure to Timely File a Written Objection to Confirmation Shall Be Deemed Acceptance of Plan.

19. Non-standard Provisions:
     For the purposes of provision 8, all collateral will be assumed to have exceeded the time limits set forth in the
@6
     hanging paragraph following § 1325(a)(9), unless the debtor is in possession of the original contract.



     Any Non-standard Provision Stated Elsewhere Is Void.

20. Certification: This Plan Contains No Non-standard Provisions Except Those Stated in Provision 19.

     /s/ Joseph D. Fox           Date     March 22, 2019
     Debtor's Attorney's Signature                                                       March 22, 2019           910 > September 23, 2016
